Case
Case9:18-cv-80176-BB
     1:11-cv-20489-JLK Document
                        Document324-1
                                 183 Entered
                                      Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket10/14/2013
                                                           12/09/2019 Page
                                                                      Page11of
                                                                            of12
                                                                               12



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                              CASE NO. 11-20489-CIV-KING/McAliley
   JAMES A. BACON,

          Plaintiffs,
   vs.
   STIEFEL LABORATORIES, INC.,
   a Delaware corporation, et al.,


                  Defendants.            /
                         PLAINTIFF’S MOTION FOR ATTORNEYS’ FEES
                          AND SUPPORTING MEMORANDUM OF LAW

          Pursuant to Rule 54(d)(2) of the Federal Rules of Civil Procedure, Local Rule 7.3(a), and
   29 U.S.C. § 1132(g)(1), Plaintiff, James Bacon, respectfully requests that the Court enter an
   order awarding him attorneys’ fees incurred in this action. In support of this Motion, Plaintiff
   asserts as follows:
                                             BACKGROUND
          This action, like several others pending in this District, arises out of the merger between
   Stiefel Labratories, Inc. (“SLI”) and GlaxoSmithkline (“GSK”) in April 2009, which valued
   SLI’s stock at approximately $71,000 share, almost four times the price that SLI paid
   shareholders who, without any knowledge that the company was actively pursuing a merger, sold
   their stock back to the company just two months earlier. Mr. Bacon, who began working for SLI
   on January 18, 1988, accumulated 25.386449 shares of SLI common stock in his ERISA-
   governed Employee Stock Bonus Plann (“ESBP”) account.
          On December 8, 2008, after working at SLI for more than twenty years, Mr. Bacon was
   fired from SLI in a “reduction in force.” Upon his termination, Mr. Bacon had the option, under
   the terms of the ESBP, of taking a distribution of his shares of SLI stock, and then, as a separate
   transaction, selling (also called putting) them back to the company. In January 2009, Mr. Bacon
   submitted a form electing to receive a distribution of his shares from the ESBP, but never
   submitted the requisite paperwork authorizing the ESBP administrator to sell his shares on his
   behalf. Nonetheless, on Feb 13, 2009, SLI purchased Mr. Bacon’s shares for $16,469 per share.
Case
Case9:18-cv-80176-BB
     1:11-cv-20489-JLK Document
                        Document324-1
                                 183 Entered
                                      Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket10/14/2013
                                                           12/09/2019 Page
                                                                      Page22of
                                                                            of12
                                                                               12



   Only two months later, SLI announced its merger with GSK that would eventually pay
   shareholders over $71,000 per share.
          Plaintiff filed his initial complaint in February 11, 2011, alleging that he did not authorize
   the sale of his stock in February 2009, and in the alternative, that if the Court determined that he
   did authorize the sale of his stock, Defendants violated ERISA and the federal securities laws.
   [D.E. 1.] The relief sought in every count was identical: Mr. Bacon sought to recover the
   difference between what he would have received for his SLI stock had he been a shareholder
   when the GSK/SLI merger closed, and the price that he actually received in February 2009.
          Defendants moved to dismiss Plaintiff’s claim that he did not authorize the sale of his
   stock, arguing that Plaintiff failed to exhaust his administrative remedies under ERISA and the
   ESBP for that claim.       In response, Plaintiff entered into a stipulation with Defendants
   establishing a streamlined process by which Mr. Bacon would submit his claim to the GSK
   Benefits Committee, which served as the ESBP Administrator. The GSK Benefits Committee,
   through its delegate Michelle Killian, eventually decided that Mr. Bacon sold his stock back to
   SLI by exercising his put right in or about January 2009. Mr. Bacon then filed his Second
   Amended Complaint, which sought a declaration in Count 6 that Plaintiff did not sell his shares
   back to the company, and that, as a result, he is entitled to payment as though he owned those
   shares when the GSK/Stiefel merger closed, and in the other counts, asserted, in the alternative,
   that Defendants violated ERSIA and the federal securities laws. [D.E. 31.] In every count, Mr.
   Bacon again sought the same relief.
          On June 19, 2013, this Court granted Mr. Bacon summary judgment as to Count 6,
   finding that Ms. Killian’s decision was arbitrary and capricious, because “[t]he undisputed facts
   in this case make plain that while Plaintiff may have intended to put his shares to SLI, he did not
   submit the requisite paperwork and, therefore, never actually did so” [D.E. 155 at 12], and that
   granting Mr. Bacon relief under Count 6 would “require that he be compensated for his shares at
   the same rate as those who held shares when the merger with GlaxoSmithKline closed,” id. at 6.
   This Court then entered final judgment on August 13, 2013, in favor of Mr. Bacon and against
   Defendants SLI, Steven Karasick, and Matt Patullo, declaring that the sale of Mr. Bacon’s SLI
   shares was rescinded and ordering Defendants to pay Mr. Bacon the same price per share as has
   been, and will be, paid to those who also held SLI shares when SLI’s merger with GSK closed,
   in addition to prejudgment interest, all of which amounted to $1,697,695.28. [D.E. 166.]

                                                    2
Case
Case9:18-cv-80176-BB
     1:11-cv-20489-JLK Document
                        Document324-1
                                 183 Entered
                                      Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket10/14/2013
                                                           12/09/2019 Page
                                                                      Page33of
                                                                            of12
                                                                               12



                                                 ARGUMENT
             I.      THE COURT SHOULD                   AWARD        MR.     BACON       REASONABLE
                     ATTORNEYS’ FEES
             In an ERISA action brought by a participant of an employee benefit plan, “the court in its
   discretion may allow a reasonable attorney’s fee and costs of action to either party.” ERISA §
   502(g)(1), 29 U.S.C. § 1132(g)(1). To be eligible for an award of fees under this provision, the
   claimant “must show some degree of success on the merits.” Hardt v. Reliance Standard Life
   Ins. Co., 130 S.Ct. 2149, 2158 (2010). The Eleventh Circuit has directed courts to consider the
   following five factors in deciding whether to award attorneys’ fees under § 502(g)(1):

             (1) the degree of the opposing parties’ culpability or bad faith;
             (2) the ability of the opposing parties to satisfy an award of attorney’s fees;
             (3) whether an award of attorney’s fees against the opposing parties would deter
             other persons acting under similar circumstances;
             (4) whether the parties requesting attorney’s fees sought to benefit all participants
             and beneficiaries of an ERISA plan or to resolve a significant legal question
             regarding ERISA itself; [and]
             (5) the relative merits of the parties’ positions.
   Freeman v. Continental Ins. Co., 996 F.2d 1116, 1119 (11th Cir. 1993). “No one of these factors
   is necessarily decisive, and some may not be apropos in a given case, but together they are the
   nuclei of concerns that a court should address in applying [ERISA § 502(g)(1)].” Iron Workers
   Local No. 272 v. Bowen, 624 F.2d 1255, 1266 (5th Cir. 1980).
             Here, Defendants have conceded that Plaintiff’s claim in Count 6 arose under ERISA
   [D.E. 59, 77, 104, 161-1], and Plaintiff unquestionably succeeded on the merits, as he prevailed
   on Count 6 and was granted the full and complete relief that he was seeking in the action. In
   addition, as explained below, the first, second, third, and fifth factors enumerated by the
   Eleventh Circuit all favor awarding Mr. Bacon attorneys’ fees. This Court, therefore, should
   award Mr. Bacon attorneys’ fees under ERISA § 502(g)(1).                 See, e.g., Smith v. Reliance
   Standard Life Ins. Co., No. 03-61274, 2004 WL 2980683, *1-*2 (S.D. Fla. Nov. 10, 2004)
   (awarding fees under ERISA § 502(g)(1) even though the first and fourth factors did not favor
   the award); Stvartak v. Eastman Kodak Co., 945 F. Supp. 1532, 1546-47 (M.D. Fla. 1996)
   (same).


                                                        3
Case
Case9:18-cv-80176-BB
     1:11-cv-20489-JLK Document
                        Document324-1
                                 183 Entered
                                      Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket10/14/2013
                                                           12/09/2019 Page
                                                                      Page44of
                                                                            of12
                                                                               12



          A. Defendants’ Culpability and Bad Faith
          The first factor the Eleventh Circuit has instructed courts to consider is clearly satisfied,
   because Defendants acted in bad faith, or at least culpably, in obstinately maintaining, without
   any evidence, that Mr. Bacon authorized the sale of his stock and urging the GSK administrator
   to reach the same conclusion, which this Court found was unreasonable as a matter of law.
   Defendants are solely responsible for that arbitrary and capricious decision. What’s worse,
   internal SLI emails—which Defendants vigorously fought to prevent Plaintiff from seeing
   through discovery [D.E. 59]—demonstrate that Defendants knew, at least as early October 2009,
   that Mr. Bacon never submitted the requisite paperwork to authorize the sale of his shares.
   Exhibit A at 4 (spreadsheet emailed to Defendant Patullo stating that, for Mr. Bacon, “Principal
   verified no paperwork for authorizing put”) (emphasis added). Despite this knowledge, they
   never informed Mr. Bacon of this fact, and continued to insist for the next four years that Mr.
   Bacon authorized the sale of his shares.
          This conduct against a former employee like Mr. Bacon—who had dedicated two
   decades of his life to SLI—is precisely the type of conduct that courts have condemned as
   culpable or taken in bad faith. See, e.g., Kamlet v. Hartford Life & Accident Ins. Co., 187 Fed.
   App’x 968, 971 (11th Cir. 2006) (holding that there was “ample support in the record” to find
   that defendant was “more culpable” because defendant’s “position on the merits was pretty
   clearly inconsistent with the provisions of the summary plan description”); National Co. Health
   Benefit Plan v. St. Joseph’s Hospital of Atlanta, 929 F.2d 1558, 1575 (11th Cir. 1991), abrogated
   on other grounds by Geissal v. Moore Medical Corp., 524 U.S. 74 (1998) (holding that
   defendant’s “attempt to avoid its obligation demonstrates its bad faith”); Kinser v. Plans Admin.
   Committee of Citigroup, Inc., No. 05-cv-86, 2008 WL 762200 (M.D. Ga. Mar. 18, 2008) (finding
   that defendant, in denying plaintiff’s claim while “essentially disregarding the opinion of
   Plaintiff’s treating physician . . . was at least culpable, if not acting in bad faith”); Tyler v. Ploof
   Truck Lines, Inc., No. Civ-A-96-T-1192-E, 1999 WL 961262, *3 (M.D. Ala. Sept. 17, 1999)
   (finding that defendant’s prolonged failure to pay plaintiff’s claims “and its lack of excuse for
   doing so constitute bad faith”). The first factor, therefore, favors an award of attorneys’ fees.
          B. The Ability of Defendants to Satisfy an Award of Attorneys’ Fees
          At least one of the parties whom the Court entered judgment against (SLI), and most
   likely the other two parties as well (Patullo and Karasick), can satisfy an award of attorneys’

                                                      4
Case
Case9:18-cv-80176-BB
     1:11-cv-20489-JLK Document
                        Document324-1
                                 183 Entered
                                      Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket10/14/2013
                                                           12/09/2019 Page
                                                                      Page55of
                                                                            of12
                                                                               12



   fees. There can be no doubt that SLI, now a subsidiary of GlaxoSmithKline, which earned
   almost $3 billion in profits in just the last quarter, can easily satisfy the award of attorneys’ fees
   that Plaintiff is seeking, which is less than $1 million. Exhibit B (GSK’s Second Quarter 2013
   results showing an operating profit of ₤1.9 billion, which converts to approximately $3 billion at
   the current exchange rate of $1.57 per ₤1). That should end the inquiry as to the second factor,
   since Defendants are jointly and severally liable to Plaintiff. Nonetheless, it is likely that Mr.
   Patullo and Mr. Karasick can also, independently, satisfy an award of attorneys’ fees, because
   they are both likely covered under a directors and officers insurance policy, and in any event,
   both received, as a result of the GSK/SLI merger, over one million dollars from restricted stock
   and golden parachute payments and the sale of their common stock.                The second factor,
   therefore, favors an award of attorneys’ fees.
          C. Deterrence
          An award of attorneys’ fees here would deter other large, profitable companies from
   similarly interfering with their employees’ rights under ERISA governed plans. It is not an easy
   task for a former employee like Mr. Bacon to sue and litigate against a billion-dollar company
   such as SLI, and its multibillion-dollar parent. And this Court is keenly aware of the vigorous,
   sophisticated, and expensive defense that SLI has mounted against Mr. Bacon and other former
   SLI employees over the past four years. With nothing to lose but the amount that should have
   been paid without litigation, companies such as SLI might be encouraged, in the absence of an
   attorneys’ fee award here, to force plan participants to sue them to enforce the provisions of their
   plans. The third factor, therefore, favors an award of attorneys’ fees. See National Co., 929 F.2d
   at 1575 (holding that “the deterrent value of an award of attorneys’ fees [was] high” because
   “other ERISA-plan sponsors might find it worthwhile to force underfinanced beneficiaries to sue
   them to gain their benefits or accept undervalued settlements”); Tyler, 1999 WL 961262 at *3
   (holding that awarding attorneys’ fees “was the only means to deter [the defendant] and other
   insurance carriers from engaging in actions similar to [the defendant’s]”).
          D. The Relative Merits of the Parties’ Positions
          As this Court found in granting Plaintiff summary judgment, Defendants’ position was
   unreasonable.    There was absolutely no evidence to support their position that Mr. Bacon
   actually authorized the sale of his stock. On the contrary, Mr. Bacon’s undisputed testimony
   established that he did not complete the paperwork that SLI itself required to authorize the sale

                                                     5
Case
Case9:18-cv-80176-BB
     1:11-cv-20489-JLK Document
                        Document324-1
                                 183 Entered
                                      Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket10/14/2013
                                                           12/09/2019 Page
                                                                      Page66of
                                                                            of12
                                                                               12



   of his stock. And more importantly, SLI’s own emails establish that Defendants themselves
   knew that Mr. Bacon had not authorized the sale of his stock. Specifically, in a spreadsheet
   emailed to Defendant Patullo, he was told that, for Mr. Bacon, there was “no paperwork for
   authorizing put.” Exhibit A at 4. The fifth factor, therefore, favors an award of attorneys’ fees.
   See, e.g., Kamlet, 187 Fed. App’x at 971 (holding that the fifth factor favored an award because
   the plaintiff “had the stronger position in the litigation”); Smith, 2004 WL 2980683 at *2 (finding
   that the fifth factor favored an award because the defendant’s interpretation of the plan was
   unreasonable); Tyler, 1999 WL 961262 at *3 (finding that the fifth factor favored an award
   because the defendant “presented no justification for its prolonged refusal to remit [payment to
   the plaintiff]”).
             Because the first, second, third, and fifth factors support an award of fees, this Court
   should exercise its discretion under ERISA § 502(g)(1) to award Mr. Bacon reasonable
   attorneys’ fees.
             II.    PLAINTIFF’S ATTORNEYS’ FEES REQUEST IS REASONABLE
             Under ERISA § 502(g)(1), a reasonable award for attorneys’ fees is calculated using the
   lodestar method, which requires the Court to multiply the reasonable hours expended by a
   reasonable hourly rate. Smith, 2004 WL 2980683 at *2. Here, Plaintiff is seeking an award of
   $648,888.00 in attorneys’ fees through October 14, 2013,1 which, as shown in exhibits C and D,
   is the product of the reasonable hours Plaintiff’s attorneys and their paralegals have spent
   working on Mr. Bacon’s case multiplied by the their respective reasonable hourly rates.
             A. The Hours Plaintiffs’ Attorneys Expended Are Reasonable
             The Eleventh Circuit has defined “hours reasonably expended” to mean “billable hours—
   that is, work that would be paid for by a reasonable client of means seriously intent on
   vindicating the rights in issue.” Perkins v. Mobile Housing Authority, 847 F.2d 735, 738 (11th
   Cir. 1988).      And when a lawsuit consists of related claims and the plaintiff has obtained
   “excellent results,” but has only prevailed on some of the claims, the Supreme Court has held
   that
             [the plaintiff’s] attorney should recover a fully compensatory fee. Normally this
             will encompass all hours reasonably expended on the litigation, and indeed in
             some cases of exceptional success an enhanced award may be justified. In these
             circumstances the fee award should not be reduced simply because the plaintiff

   1
       Plaintiff reserves the right to amend this figure to include fees incurred after October 14, 2013.
                                                       6
Case
Case9:18-cv-80176-BB
     1:11-cv-20489-JLK Document
                        Document324-1
                                 183 Entered
                                      Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket10/14/2013
                                                           12/09/2019 Page
                                                                      Page77of
                                                                            of12
                                                                               12



          failed to prevail on every contention raised in the lawsuit. Litigants in good faith
          may raise alternative legal grounds for a desired outcome, and the court's rejection
          of or failure to reach certain grounds is not a sufficient reason for reducing a fee.
          The result is what matters.

   Hensley v. Eckerhart, 461 U.S. 424, 435 (1983) (citations omitted); see also Mallory v.
   Harkness, 923 F. Supp. 1546, 1554 (S.D. Fla. 1996) (“Where a plaintiff has obtained the relief
   sought, courts should award full attorney’s fees and are directed not to reduce fee awards to
   account for failed contentions raised in the lawsuit.”). Further, the Eleventh Circuit has held that
   “[b]ecause plaintiff’s counsel is required to explore every aspect of the case, develop all the
   evidence and present it to the court, courts have expansively treated claims as being related.”
   Popham v. City of Keensaw, 820 F.2d 1570, 1579 (11th Cir. 1987) (internal quotation marks
   omitted).
          Compensable activities include preparation for filing the lawsuit, background research,
   attorney discussions and strategy sessions, negotiations, motion practice, attending hearings,
   routine activities such as making telephone calls and reading mail related to the case, monitoring
   and enforcing a favorable judgment, travelling when work is being performed, and preparing and
   litigating a request for attorneys’ fees. See City of Riverside v. Rivera, 477 U.S. 561, 573 n. 6
   (1986) (allowing compensation for productive attorney discussions and strategy conferences);
   Webb v. Board of Ed., 471 U.S. 234, 243, (1985) (allowing compensation for pre-litigation
   services in preparation of suit); Cruz v. Hauck, 762 F.2d 1230, 1233–34 (5th Cir. 1985)
   (allowing compensation for preparing and litigating fee request); Adams v. Mathis, 752 F.2d 553,
   554 (11th Cir. 1985) (holding that measures to enforce judgment are compensable); New York
   State Assoc. for Retarded Children v. Carey, 711 F.2d 1136, 1146 & n. 5 (2d Cir. 1983)
   (allowing compensation for background research and reading in complex cases); Johnson v.
   University College, 706 F.2d 1205, 1207 (11th Cir. 1983) (holding that reasonable travel time for
   the prevailing party’s attorneys is ordinarily compensated on an hourly basis); Munoz v. Kobi
   Karp Arch. & Interior, No. 09–21273–Civ, 2010 WL 2243795, *7 (S.D. Fla. May 13, 2010)
   (compensating for time spent reviewing emails); Brewster v. Dukakis, 544 F. Supp. 1069, 1079
   (D. Mass. 1982) (compensating for negotiation sessions). Additionally, the hours expended by
   paralegals and law clerks are also compensable to the extent that these individuals are engaged in
   work traditionally performed by an attorney. Missouri v. Jenkins, 491 U.S. 274, 285 (1989).



                                                    7
Case
Case9:18-cv-80176-BB
     1:11-cv-20489-JLK Document
                        Document324-1
                                 183 Entered
                                      Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket10/14/2013
                                                           12/09/2019 Page
                                                                      Page88of
                                                                            of12
                                                                               12



          When requesting attorneys’ fees, an applicant should supply the court with records
   showing the time expended and general subject matter of the time expenditures with sufficient
   particularity so that the district court can assess the time claimed for each activity. Norman v.
   Housing Authority of City of Montgomery, 836 F.2d 1292, 1303 (11th Cir. 1988). “Sworn
   testimony that, in fact, it took the time claimed is evidence of considerable weight on the issue of
   the time required in the usual case and therefore, it must appear that the time claimed is
   obviously and convincingly excessive under the circumstances [to justify adjusting a fee request
   downward].” Perkins, 847 F.2d at 738.
          Here, Mr. Bacon’s attorneys achieved “excellent results,” as the Court awarded Plaintiff
   the full and complete relief he was seeking in the entire action, i.e., the difference between the
   amount that he would have been paid had he remained a stockholder when the GSK/SLI merger
   occurred and the amount that he was actually paid in February 2009, plus prejudgment interest.
   Additionally, Count 6 was related to, and not completely distinct from, the other claims asserted
   in the action, because all the claims arose from a “common core of facts,” i.e., the sale of
   Plaintiff’s stock in February 2009 and the GSK/SLI merger in April 2009. Hensley, 461 U.S. at
   435; see also, e.g., Goodson v. City of Atlanta, 763 F.2d 1381, 1389-90 (11th Cir. 1985)
   (affirming the award of attorneys’ fees for all hours reasonably expended in the litigation even
   though plaintiff only prevailed on his inhumane imprisonment claim and lost his false arrest
   claim, because “[c]ounsel was required to be fully aware of all the circumstances and to explore
   and develop every aspect of the case”); Morgado v. Birmingham-Jefferson County Civil Defense
   Corps., 706 F.2d 1184, 1193 (11th Cir. 1983) (holding that district court should have awarded
   plaintiff full amount of fees because plaintiff’s discrimination claim alleging underpayment, on
   which plaintiff prevailed, was “closely related” to failure to promote claim, on which plaintiff
   did not prevail, and attorney was “obligated to investigate and prosecute” both claims). The
   other claims asserted in this action simply “raise[d] alternative legal grounds for [the same]
   desired outcome,” and thus this Court’s failure to reach those claims (since they were mooted by
   summary judgment on Count 6) “is not a sufficient reason for reducing [the requested] fee.”
   Hensley, 461 U.S. at 435.
          Having taken the untenable position that Plaintiff authorized the sale of his stock, thereby
   forcing Plaintiff’s counsel to investigate and pursue an alternative theory of liability to protect
   Plaintiff’s rights, Defendants cannot now complain that Plaintiff’s counsel wasted their time

                                                    8
Case
Case9:18-cv-80176-BB
     1:11-cv-20489-JLK Document
                        Document324-1
                                 183 Entered
                                      Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket10/14/2013
                                                           12/09/2019 Page
                                                                      Page99of
                                                                            of12
                                                                               12



   litigating that alternative theory, particularly because the Eleventh Circuit has recognized that
   attorneys are obligated to “explore every aspect of the case, develop all the evidence and present
   it to the court,” and should be compensated for that work when it produces a complete victory.
   Popham, 820 F.2d at 1579. This Court, therefore, should award Plaintiff attorneys’ fees for “all
   hours reasonably expended on the litigation.” Hensley, 461 U.S. at 435; see also Mallory, 923 F.
   Supp. at 1554 (awarding full amount of fees because “[plaintiff] was successful in obtaining all
   the relief he sought, but failed on an alternative legal theory arising out of the same set of
   circumstances”).
          As required, Plaintiff’s attorneys have submitted documentation showing, with
   particularity, the time spent in this action, the subject matter of the time expenditures, and sworn
   declarations attesting that the documented time expenditures reflect the time it took to complete
   the described tasks. See Exhibits C-E. In particular, Exhibit C shows, chronologically, all the
   individual time entries in the action; Exhibit D summarizes the time expended and corresponding
   fees incurred by each attorney and paralegal; and Exhibit E includes declarations from Plaintiff’s
   attorneys attesting to the accuracy of the billing records. To produce the submitted documents,
   Plaintiff’s attorneys carefully reviewed their internal billing records and exercised “billing
   judgment,” excluding any hours that they deemed to be excessive and would not have charged a
   paying client or were unrelated to Mr. Bacon’s case. Because the hours that Plaintiff’s attorneys
   expended were for compensable activities and are reasonable under the circumstances, this Court
   should use the hours shown in Exhibits C and D to calculate the lodestar amount.
          B. Plaintiff’s Attorneys’ Hourly Rates Are Reasonable
          “A reasonable hourly rate is the prevailing market rate in the relevant legal community
   for similar services by lawyers of reasonably comparable skills, experience, and reputation.”
   Norman v. Hous. Auth. of City of Montgomery, 836 F.2d 1292, 1299 (11th Cir. 1988) (citing
   Blum v. Stenson, 465 U.S. 895-96 n.11 (1984)). Additional factors to consider in determining
   the reasonable hourly rate include:
          the attorney’s customary fee, the skill required to perform the legal services, the
          attorney’s experience, reputation and ability, the time constraints involved,
          preclusion of other employment, contingency, the undesirability of the case, the
          attorney’s relationship to the client, and awards in similar cases.
   Mallory v. Harkness, 923 F. Supp. 1546, 1555 (S.D. Fla. 1996). Further, the court may consider
   its own knowledge and experience regarding the range of fees charged in the marketplace in


                                                    9
Case
Case9:18-cv-80176-BB
     1:11-cv-20489-JLK Document
                        Document324-1
                                 183 Entered
                                      Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket10/14/2013
                                                           12/09/2019 Page
                                                                      Page10
                                                                           10of
                                                                             of12
                                                                                12



   making a fee award, Norman, 836 F.2d at 1304, and should consider the skill of the attorney to
   determine an appropriate rate for that individual attorney within the prevailing range, id. at 1300-
   01.
          To prove the prevailing market hourly rate, a claimant may submit, among other things,
   direct evidence of charges by lawyers under similar circumstances and opinion evidence. Id. at
   1299. In addition, “[c]itation to prior precedent showing reasonable rate adjudications may be
   used to demonstrate proof of prevailing market rates.” Topp, Inc. v. Uniden Am. Corp., No. 05-
   21698-Civ, 2007 WL 2155604, *2 (S.D. Fla. July 25, 2007).
          Here, as shown in their attached biographies, see Exhibit F, and as demonstrated in this
   action, Plaintiff’s counsel are skilled and reputable attorneys who are highly experienced in
   complex commercial litigation. For their services, Mr. Bacon is requesting hourly rates of $450-
   $695 for partners, $300-$370 for associates, $200-$295 for law clerks, and $75-$250 for
   paralegals. As shown below, these rates are entirely consistent with the prevailing market rates
   in the Southern District of Florida for similar services by lawyers of reasonably comparable
   skills, experience, and reputation.
          First, the Daily Business Review, in its annual lawyer compensation survey of numerous
   South Florida firms, concluded in October 2013 that “more lawyers billed hourly this year in the
   $800s, $700s, and $600s, but most firms bill partners at rates in the $400s and $500s,” and
   identified at least 18 highly experienced partners who charge at least $600 per hour. Exhibit G
   (Susan Postlewaite, Special Report, Lawyers Compensation Survey, Baby Steps, Daily Business
   Review, October 7, 2013, at A8, A10). In fact, according to the article, one of Defendants’
   attorneys, Hillarie Bass, charges the same hourly rate as Mr. Prieto, $695. Id. Second, in a
   motion for attorneys’ fees filed just last year, Defendants’ law firm submitted evidence showing
   that two of its partners, both of whom have less legal experience than Mr. Prieto and Mr. Segall,
   charge $475 and $610 per hour, its associates charge between $285-$305 per hour, and its
   paralegals charge between $125-$215 per hour. Exhibit H (Defendant’s Motion for Attorneys’
   Fees and Costs at 5-8, MKT Reps S.A. DE C.V. v. Standard Chartered Bank Int’l (Americas)
   Ltd., No. 10-cv-22963 (S.D. Fla. Nov. 15, 2012) (D.E. 153)). Third, according to the declaration
   of Harley S. Tropin, Esq., who has experience litigating securities fraud and ERISA matters,
   Plaintiff’s attorneys’ rates are well within the range of prevailing market rates. Exhibit I (Harley
   S. Tropin, Esq. Decl.). Finally, two of this Court’s decisions issued five years ago finding that

                                                   10
Case
Case9:18-cv-80176-BB
     1:11-cv-20489-JLK Document
                        Document324-1
                                 183 Entered
                                      Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket10/14/2013
                                                           12/09/2019 Page
                                                                      Page11
                                                                           11of
                                                                             of12
                                                                                12



   an hourly rate for partners of $550 was reasonable, CBS Broadcasting, Inc. v. Browning, No. 06-
   22463-Civ, 2007 WL 2850527, *7 (S.D. Fla. Sept. 7, 2007) (awarding up to $550 per hour for
   partners and $325 for associates); Topp, Inc., 2007 WL 2155604 at *3 (awarding $551 per hour
   for partner), suggests that, with inflation, rates in the $600s for highly experienced partners are
   now prevailing and reasonable. See also Managed Care Solutions, Inc. v. Essent Healthcare,
   Inc., No. 09-60351-Civ, 2011 WL 2535258, (S.D. Fla. June 27, 2011) Textron Financial Corp.
   v. RV Sales of Broward, Inc., No. 08-61449-Civ, 2010 WL 2889908, *4 (S.D. Fla. June 29,
   2010) (awarding a partner $537 per hour).
          This Court, therefore, should use Plaintiff’s requested hourly rates to calculate the
   lodestar amount.
                                           CONCLUSION
          For the foregoing reasons, Plaintiff James Bacon respectfully requests that this Court
   award him $648,888.00 in reasonable attorneys’ fees.
   Dated: October 14, 2013                              Respectfully submitted,


   /s/Peter Prieto________________                      /s/Norman S. Segall_______________
   Aaron S. Podhurst                                    Norman S. Segall
   Florida Bar No. 63606                                Florida Bar No. 158302
   Peter Prieto                                         SEGALL GORDICH, P.A.
   Florida Bar No. 501492                               801 Brickell Avenue – 9th Floor
   Matthew Weinshall                                    Miami, FL 33131Suite 800
   Florida Bar No. 084783                               Tel: 305.755.4930
   PODHURST ORSECK, P.A.                                Fax: 305.438.7438
   25 West Flagler Street                               nss@segallgordich.com
   Miami, FL 33130
   Tel: 305.358.2800/Fax: 305-358-2382
   apodhurst@podhurst.com
   pprieto@podhurst.com
   mweinshall@podhurst.com
   Co-Counsel for Plaintiff                             Co-Counsel for Plaintiff




                                                   11
Case
Case9:18-cv-80176-BB
     1:11-cv-20489-JLK Document
                        Document324-1
                                 183 Entered
                                      Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket10/14/2013
                                                           12/09/2019 Page
                                                                      Page12
                                                                           12of
                                                                             of12
                                                                                12



                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on October 14, 2013, I electronically filed the foregoing

   document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

   is being served this day on all counsel of record either via transmission of Notices of Electronic

   Filing generated by CM/ECF or in some other authorized manner for those counsel or parties

   who are not authorized to receive electronically Notices of Electronic Filing.


                                                /s/        Peter Prieto____________________
                                                            Peter Prieto



                                           SERVICE LIST

   David A. Coulson, Esq.
   Hilarie Bass, Esq.
   Lindsey Camp Edelmann, Esq.
   Todd Wozniak, Esq.
   Greenberg Traurig, P.A.
   333 Avenue of the Americas
   Miami, Florida 33131




                                                      12
